            Case 2:13-cr-00322-RAJ Document 261 Filed 07/29/21 Page 1 of 2




 1                                                 HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                   Cause No. CR 13-322 RAJ
10
                 Plaintiff,                      ORDER PERMITTING
11                                               FILING OF DECLARATION
           vs.
                                                 UNDER SEAL
12
     LEWIS DEAN ARMSTRONG,
13
                 Defendant.
14

15
           This matter having come before the Court on Motion of the Defendant
16
     above-named to file the Declaration in Support of his Motion for a Competency
17
     Hearing under seal, and good cause appearing therefore, it is hereby ordered that
18
     the Clerk shall file the Declaration of Gilbert Levy in support of the Defendant’s
19

20   Motion for a Competency hearing and the attachments thereto under seal.

21   ///
22
     ///
23


24    ORDER PERMITTING FILING OF                                           Gilbert H. Levy
      DECLARATION UNDER SEAL - 1                                                   Attorney at Law
                                                                            2125 Western Avenue, Ste 330
                                                                             Seattle, Washington 98121
                                                                         (206) 443-0670 Fax: (866) 471-6818
           Case 2:13-cr-00322-RAJ Document 261 Filed 07/29/21 Page 2 of 2




 1        DATED this 29th day of July, 2021
 2

 3

 4
                                               A
                                              HONORABLE RICHARD A. JONES
                                              U.S. DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


24   ORDER PERMITTING FILING OF                                      Gilbert H. Levy
     DECLARATION UNDER SEAL - 2                                              Attorney at Law
                                                                      2125 Western Avenue, Ste 330
                                                                       Seattle, Washington 98121
                                                                   (206) 443-0670 Fax: (866) 471-6818
